DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Claims 1, 3-10, 12-20 are pending. 
Response to Arguments and Amendments
4.	Applicant’s arguments filed on 12/15/2021, with respect to the 35 U.S.C 112 second paragraph rejections of claims 1, 3-10, and 12-20 have been fully considered and persuasive. Therefore, the rejections of claims 1, 3-10, and 12-20 have been withdrawn.
5.	Applicant’s arguments, see page 1-2 on remarks, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1, 3-10, 12-20 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brian O’ Connell (US 20080222712).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, 3-10, 12-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claims 1 and 10:
The use of “and/or” language renders the claim indefinite as it is not clear. For the purpose of examination, the examiner only gives weight for 1 way, not for both ways. And examiner selects “or” for the purpose of examination. 
Dependent claims 3-9, 12-20 inherit the deficiency of their parent. Therefore, claims 3-9, 12-20, and 19-20 are rejected for the same reasons as claims 1 and 10 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-10, 12-20 are rejected under 35U.S.C 103 as being unpatentable over Avi TURGEMAN (US 20140317744), in view of Brian O’ Connell (US 20080222712); and further in view  Charles Frederick (US 8695086), hereinafter Frederick.

Regarding claim 1:
	Turgeman discloses obtaining first data identifying first user interactions with computing by a first user during at least one first user session that is known to be valid for the first user a user interaction monitoring/ sampling module 202 may monitor all user interactions and may record, capture, or otherwise sample such interactions, and/or may otherwise collect user interaction data which may enable the user-specific feature extraction module 201 to extract or estimate user-specific features of the interaction (Turgeman, paragraph 27).
 Generating one or more profiles of the first user defining typical user interactions based at least on the first data, wherein the first user's interactions include interactions involving a keyboard, mouse or trackpad, touchscreen, or other input device a database 203 may store records of users and their respective estimated user-specific feature values (Turgeman, paragraph 27), and historic profile(s) or previously-monitored interaction session of that user (Turgeman, paragraph 53), and further that characterize an interaction (or a set or batch of interactions, or a session of interactions) of a user with a service, through an input unit (e.g., mouse, keyboard, stylus, touch-screen).
And a  sequence used by the first  user and information about how were used by the first user monitoring user keystrokes during interactions with said computerized service; extracting statistics of time-gaps between pairs of key-down and key-up events; based on the extracted statistics of said time-gaps between pairs of key down and key-up events (Turgeman, paragraph 262).
Obtaining second data identifying second user interactions by a second user during a subsequent second user session; determining whether the second user session is valid, meaning that the second user is the same user as the first user session detection module 213 may identify adjacent usage sessions of the attacker and the victim. For example, the system may compare between sessions having a relatively short time interval between them (e.g., five seconds apart, or one minute apart); the system may compare the user interaction parameters of those two sessions, between themselves and/or relative to one or more historic profile(s) or previously-monitored interaction sessions of that user (Turgeman, para 51). Examiner interprets the victim is a second user session. Because the detection module determine the user is a victim is also the user session is valid or invalid. Turgeman further discloses based at least in part on the second data and at least one of the one or more profiles  of the first user by comparing the second user interactions to the typical user interactions defined in the at least one profile a comparator/matching module 204 may compare or match, between values of user-specific features that are extracted in a current user session (or user interaction), and values of respective previously-captured or previously extracted user-specific features (of the current user, and/or of other users, and/or of pre-defined sets of values that correspond to known automated scripts or “bots’ or RAT mechanism). The user-specific features, whose values may be compared or matched across usage-sessions, may include, for example, curvature (or curvature radius) of mouse movement or mouse strokes; acceleration and/or speed of mouse movement in one or more directions; and/or other suitable features (Turgeman, paragraph 28).
However, Turgeman fails to disclose two or more executable applications and or networked devices; and two or more of: user’s typing speed when using the keyboard, and the user’s use of alternative keys on the keyboard to perform a common function; and further the user's frequencies of selecting different keys on the keyboard. 
 Connell teaches the use two or more executable applications and or networked devices (Fig.1, para 26, client computer system 102, may each include one or more personal computers, workstations, servers, main frame computers, notebook or laptop computers, desktop computers, PDAs, set-top boxes, mobile phones, wireless devices, or the like); and two or more applications browser as one application and e-commerce application (para 25); and two or more of: user’s typing speed when using the keyboard, and the user’s use of alternative keys on the keyboard to perform a common function (Connell, para 28 user interactions with a browser 112 may be classified into general categories such as keyboard interactions, movement device interactions, and navigation/selection tendencies. Keyboard interactions may include interactions of a user with the key board, including key-down time (how long a particular key is pressed), typing rate, time between keystrokes, numeric key pad usage, capitalization keystroke sequences, common typing errors, etc.) It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Turgeman with that of Connell in order to authenticating a user based on user-browser interaction; and provide an indication of a comparison between the user's interaction with a browser during the session and a user-browser interaction profile for the user.
Frederick teaches the user's frequencies of selecting different keys on the keyboard  to establish the probability profile of a user, the system captures the keyboard events and the frequency of the key board events produced by the user and stores the results (Frederick, column 7, [lines 40-45]), illustrate the process flow for identifying the users, monitoring any change in the user via the keyboard dynamics (Frederick, column 15, [lines 37-42]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Turgeman with that of Frederick in order to determining a probability that a purported authorized user of a system is in fact the authorized user of the system (Frederick, column 1, [lines 15-18]).

Regarding claim 3:

	Turgeman discloses wherein the at least one profile of the first user identifies: a number of clicks a user makes using at least one button of the mouseAppl. No. 15/935,646Page 3 Response to Office Action dated 08/07/2020 or trackpad, a scrolling behavior of the user using the mouse or trackpad, a distance traveled by the user using the mouse or trackpad, cursor movements made by the user using the mouse or trackpad, a movement speed of the mouse or cursor, and an overshoot of the cursor the vertical axis indicates a first user-specific feature or characteristic, measured or extracted from monitored user interaction (for example, average curvature of mouse movement). The horizontal axis indicates a second user-specific feature or characteristic, measured or extracted from monitored user interaction (for example, mouse movement speed in one or more directions) (Turgeman, paragraph 23), and the user-specific features, whose values may be compared or matched across usage-sessions, may include, for example, curvature (or curvature radius) of mouse movement or mouse strokes; acceleration and/or speed of mouse movement in one or more directions; and/or other suitable features (Turgeman, paragraph 28).

Regarding claim 4:
Turgeman disclose wherein the typical user interactions include at least one of: a sequence in which the user utilizes, and order in which devices are used in the sequence, and how operations are conducted using each of devices  each time that a user logs-in to his banking website, the website may require the user's device to execute (e.g., one time only per each log-in session) a particular resource-intensive user-side (e.g., browser-based) calculation, and to transmit or submit the answer back to the server. The resources burdening module 251 may observe that, for example, in a first usage session the client-side computation required 13 seconds; in a second usage session the client-side computation required 13.3 seconds; in a third usage session the client-side computation required 12.8 seconds; and in a current, fourth, usage session the client-side computation required only 8 seconds. This may indicate that the current usage session is being performed by utilizing a different hardware (e.g., faster processor, increased memory) relative to the previous usage sessions, and may indicate that a possible fraud may be taking place (e.g., by a hacker, a remote attacker, or other fraudster) (Turgeman, paragraph 81). However, Turgeman fails to disclose the two or more executable applications and/or network devices. Connell teaches the use two or more executable applications and or networked devices (Fig.1, para 26, client computer system 102, may each include one or more personal computers, workstations, servers, main frame computers, notebook or laptop computers, desktop computers, PDAs, set-top boxes, mobile phones, wireless devices, or the like); and two or more of: user’s typing speed when using the keyboard, and the user’s use of alternative keys on the keyboard to perform a common function (Connell, para 28 user interactions with a browser 112 may be classified into general categories such as keyboard interactions, movement device interactions, and navigation/selection tendencies. Keyboard interactions may include interactions of a user with the key board, including key-down time (how long a particular key is pressed), typing rate, time between keystrokes, numeric key pad usage, capitalization keystroke sequences, common typing errors, etc.) It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Turgeman with that of Connell in order to authenticating a user based on user-browser interaction; and provide an indication of a comparison between the user's interaction with a browser during the session and a user-browser interaction profile for the user.

Regarding claim 5:
Turgeman discloses wherein the typical user interactions include  at least one of: how each of the two or more executable applications and/or network devices is launched or accessed ; how operations involving each of the two or more  executable application and/or networked devices were initiated, and a duration of user interactions with each of the two or more executable applications and/or network devices over loading one or more resources of the computing device which is used for accessing said computerized service; measuring an effect of said overloading on frequency of sampling user interactions via an input unit; based on the measured effect of said overloading, determining whether said user is (i) co located physically at said computing device, or (ii) is located remotely from said computing device and controlling remotely said computing device via said remote access channel (Turgeman, paragraph 191). Examiner selected how two or more executable applications and/or network devices is launched or accessed. 

Regarding claim 6:
Turgeman and Connell disclose wherein the typical user interactions include at least one of: a time of day of the associated session, a location of a remote user for the associated session, and physical security for the associated session the system may estimate the geographic or geo-spatial location of the user, based on an analysis of the key-typing by the user, which may indicate that a particular keyboard layout (e.g., Russian keyboard layout) is being used, thereby indicating a possible geographical location (e.g., Russia or the former Soviet Union) (Connell, paragraph 70). Because the claim recites include at least one of, therefore examiner selected a location of a remote user for the association session. It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Turgeman with that of Connell in order to authenticating a user based on user-browser interaction; and provide an indication of a comparison between the user's interaction with a browser during the session and a user-browser interaction profile for the user.

Regarding claim 7:
Turgeman discloses wherein the one or more actions comprise at least one of: flagging the second user session; 15collecting and logging information about the second user session; monitoring actions that occur during the second user session the utilization of Caps Lock or Num Lock or other “shifting keys (e.g., the Windows key, or a FN function key in a laptop keyboard), may be indicative of a younger or more-proficient user, and may be used for raising a flag or initiating a fraud alert when such user attempts to handle an online account of a senior citizen (Turgeman, paragraph 87).

Regarding claim 8:
Turgeman and Connell disclose wherein the one or more actions comprise at least one of: restricting what a user is allowed to do during the second user session; requesting additional credentials from the user during the second user session; and 25interacting with the user during the second user session to verify the user's identity the performed action may include, for example, completing an e-commerce transaction, accessing restricted information, modifying user information, changing a password for the user, requesting additional information, or denying the requested action (Connell, para 6).It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Turgeman with that of Connell in order to authenticating a user based on user-browser interaction; and provide an indication of a comparison between the user's interaction with a browser during the session and a user-browser interaction profile for the user.

Regarding claim 9:
Turgeman and Frederick disclose wherein the second user session is established after receiving valid user credentials unique way of two-factor (or two-step) authentication or log in. For example, entry of user credentials (e.g., username, and/or PIN or password or passphrase) may be subject to gamification or may be implemented by utilizing a graphic user interface (GUI) or on-screen interface in a way that captures or recognizes user-specific traits through the way that the user utilizes such interface for entering is credentials (Turgeman, paragraph 134)

Regarding claim 10:
Claim 10 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 3.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 6.

Regarding claim 16:
Claim 16 is rejected under the same reason set forth in rejection of claim 7.

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 8.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 7.

Regarding claim 20:
Claim 20 is rejected under the same reason set forth in rejection of claim 8.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on 469-295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or OR CANADA) or 571-272-1000.

/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436